DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the After Final Consideration Program Request filed on December 20, 2021.  Claims 9, 10, 13-18, 20 and 21 are pending.  Claims 1, 14 and 15 are independent.

Response to Arguments
Applicants’ arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 17. (Currently Amended) The method as recited in claim [[1]]9, wherein, in the activating step, the at least one restraint device is activated in such a way that vehicle occupants are fixed in a defined position before the emergency braking function is triggered.  
9, wherein, in the activating step, the at least one restraint device is activated in accordance with a distance between (i) the at least one occupant and (ii) a steering wheel or dashboard.  
Claim 20. (Currently Amended) The method as recited in claim [[1]]9, wherein in the ascertaining step, a position of the occupant is ascertained using the at least one sensor signal used for activating the at least one restraint unit, and the restraint unit is activated in the activating step as a function of the ascertained position of the occupant.  
Claim 21. (Currently Amended) The method as recited in claim [[1]]9, wherein in the ascertaining step, a mass of the occupant is ascertained using the at least one sensor signal used for activating the at least one restraint unit, and the restraint unit is activated in the activating step as a function of the ascertained mass of the occupant.

Allowable Subject Matter
Claims 9, 10, 13-18, 20 and 21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, U.S. Patent Publication 2009/0210114 to Baumann et al. (hereinafter “Baumann”), discloses an autonomous emergency braking which is chronologically close to the impact is a full braking process with approximately 1 g or up to the slip limit in a phase starting from which an impact is certainly unavoidable. This corresponds to a time period of approximately 600-500 ms before the predicted start of the impact.  Approximately 650-600 ms before the anticipated impact, this corresponds to an approach to approximately 10 m at a vehicle speed of 64 km/h, the reversible seatbelt pretensioner is activated if it has not already been activated with a preceding partial braking process, so that the seatbelt slack is removed from the seatbelt system of the vehicle 
With respect to independent claim 9, Baumann, taken singly or in combination with other prior art of record, does not disclose or teach wherein, in the activating, the restraint unit is activated with delay and/or in an accelerated manner as a function of the ascertained predicted accident severity, wherein the higher the ascertained predicted accident severity, the sooner the restraint unit is activated, in combination with other limitations of the claim.
With respect to independent claim 14, Baumann, taken singly or in combination with other prior art of record, does not disclose or teach wherein, in the activating step, the restraint unit is activated by the control unit with delay and/or in an accelerated manner as a function of the ascertained predicted accident severity, wherein the higher the ascertained predicted accident severity, the sooner the restraint unit is activated, in combination with other limitations of the claim.
With respect to independent claim 15, Baumann, taken singly or in combination with other prior art of record, does not disclose or teach wherein, in the activating, the restraint unit is activated with delay and/or in an accelerated manner as a function of the ascertained predicted accident severity, wherein the higher the ascertained predicted accident severity, the sooner the restraint unit is activated, the sooner the restraint unit is activated, in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661